Wood, J., (after stating the facts.) The third section of the act providing for county uniformity says: “The county court at its regular meeting for levying taxes shall open the returns and ascertain, in addition to its other duties as now provided, whether county uniformity carried.” Acts, 1899, c. 89, § 3. This provision of the statute was not intended to confer upon the quorum court jurisdiction to determine whether county uniformity carried. This the legislature could not prescribe as one of the duties for the quorum court, for the jurisdiction of the quorum court is limited by the constitution to levying taxes and, making appropriations for county expenses. Worthen v. Badgett, 32 Ark. 497; Ex parte Howell, 36 Ark. 466. The design of the legislature was simply to designate the term of court when the vote should be canvassed, and to name the county court as the agency for that purpose. The act does not prescribe that the county court composed of the county judge and justices, or quorum. court, shall canvass the returns. The county court composed of the county judge, sitting alone, can transact other business pertaining to the regular duties of the county court on the day when the quorum court meets, and this was one of the matters the legislature intended the county court should attend to, in its capacity as county court, pursuing its regular jurisdiction of looking after the local concerns of the county. The proceedings in this matter were regular, and the judgment is affirmed.